Bigelow, C. J.
The paroi agreement, by which the mortgagor and mortgagee undertook to stipulate that one of the two mortgages should have priority over and take effect in preference to the other, can have no effect as between the parties to this suit, who had no notice of it, and took their respective interests in the mortgaged premises under the title as it appears on the face of the written contracts of the parties. The mortgages bear the same date; they were made at the same time, as part of one transaction, and were both founded on the same consideration. The fact that one of them was recorded a few minutes before the other is wholly immaterial. The title under the two mortgages passed to the mortgagee on the delivery of the two deeds, which was simultaneous. The mortgages when recorded were still held by the mortgagee. The only effect of the record was to give notice to all persons that the premises were subject to the mortgages, but it did not change or in any degree affect the legal effect and operation of the two deeds, or give one a priority over the other as against subsequent purchasers.
The case stated in the bill does not present any ground for equitable relief. The defendant did not take the portion of the estate which he acquired under the assignment of the mortgages to him in trust, but only as security for his own debt. In this respect the case differs from Bryant v. Damon, 6 Gray, 564, where the entire mortgage was assigned as security for a portion only of the mortgage debt. In the case at bar the defendant took only a tibe to such proportion of the mortgaged premises as the part of the debt secured by the mortgage which was assigned to him bore to the whole sum due under the mortgage. The assignment to him of the mortgage for $2750 is in express *230terms only “ to the extent of $1500.” The result of the assignment of both mortgages was* therefore, to vest in the defendant an estate in common with the owner of the residue of the mortgage for $2750, each being the owner in mortgage of such part of the estate as the debt due to each bore to the whole sum due under the mortgage. The defendant had no authority to foreclose the entire- mortgage. He could only foreclose it to the extent of his interest; and this was the right which he sold to Susan H. Fales. The remaining interest was in the owner of the mortgage notes which had not been indorsed to the defendant. The latter has therefore received no money in trust for the use of the plaintiff, but only the value of the interest in the mortgaged estate which was assigned to him as security for the sum due to him. Bill dismissed.